Per Curiam.
Suit by the company against the appellant on a stock subscription. Trial by the Court; finding and judgment for the plaintiff.
The only point made in the case, by the brief of counsel, is, that there should have been a continuance upon an affidavit filed. We have not examined the affidavit with a view to a determination of its sufficiency, as the motion for a new trial was not predicated upon the ruling of the Court on the motion to continue. The motion for a new trial was made upon the ground that the finding was not sustained by the evidence, and was contrary to law. In order to take advantage of the error, if one was committed, in refusing a continuance, it should have been made the basis of a. motion for a new trial. Kent v. Lawson, 12 Ind. R. 675.
The judgment is affirmed with 2 per cent, damages and costs.